Citation Nr: 0903308	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  07-05 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for a 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1976 to 
October 1980.

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a June 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

In his February 2007 substantive appeal, the appellant 
requested a hearing in Washington, DC.  In a letter sent to 
the RO in April 2008, the appellant withdrew his request.


FINDING OF FACT

The veteran's lumbosacral strain results in forward flexion 
no less than 80 degrees and does not result in ankylosis.


CONCLUSION OF LAW

The criteria for a disability rating higher than 20 percent, 
for a lumbosacral strain, have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  The basis 
of disability evaluations is the ability of the body as a 
whole, or of the psyche, or of a system or organ of the body 
to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations concerning VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the veteran's increased evaluation claims, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505, 509 (2007), and whether the veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the U.S. Court 
of Appeals for Veterans Claims (Court) held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disability.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126.  Hart appears to 
extend Fenderson to all increased evaluation claims.

In determining the appropriate evaluation for musculoskeletal 
disabilities, particular attention is focused on functional 
loss of use of the affected part.  Under 38 C.F.R.  § 4.40, 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by visible behavior on motion.  
Weakness is as important as limitation of motion, and a part 
that becomes painful on use must be regarded as seriously 
disabled.  Under 38 C.F.R. § 4.45, factors of joint 
disability include increased or limited motion, weakness, 
fatigability, or painful movement, swelling, deformity or 
disuse atrophy.  Under 38 C.F.R. § 4.59, painful motion is an 
important factor of disability from arthritis and actually 
painful joints are entitled to at least the minimum 
compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

Service connection was established for chronic lumbosacral 
strain in a March 2004 rating decision.  When the veteran 
filed his current claim in July 2005, a 20 percent evaluation 
was in place.

Lumbosacral strain is evaluated under Diagnostic Code 5237 by 
application of a general rating formula for diseases and 
injuries of the spine and by application of a formula based 
on incapacitating episodes as follows:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease

Unfavorable ankylosis of the entire 
spine.........................................................100

Unfavorable ankylosis of the entire 
thoracolumbar spine.........................................................50

Forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar 
spine.......................................40

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees;...or, the 
combined range of motion of the 
thoracolumbar spine not greater than 120 
degrees;...or, muscle spasm or guarding 
severe enough to result in an abnormal 
gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis.........................20

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate Diagnostic Code.

Note (2): (See also Plate V.)  For VA 
compensation purposes,...normal forward 
flexion of the thoracolumbar spine is 
zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 
30 degrees.  The combined range of 
motion refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the...thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2).  Provided 
that the examiner supplies an 
explanation, the examiner's assessment 
that the range of motion is normal for 
that individual will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching.  Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

In May 2006, the veteran underwent a VA examination of his 
spine.  Range of motion was measured as 80 degrees of forward 
flexion with pain at 80 degrees, 20 degrees of extension with 
pain at 20 degrees, full bilateral flexion with pain at the 
extreme range of motion, and full bilateral rotation of 20 
degrees with pain at 20 degrees.  His combined range of 
motion of the thoracolumbar spine was measured at 200 
degrees.  The examiner indicated that no obvious ankylosing 
was noted, providing more evidence against this claim. 

This examination is consistent with all post-service medical 
records, which also provide evidence against, overall, this 
claim.  Given this evidence and the absence of any diagnosis 
of ankylosis, a rating higher than 20 percent would not be 
appropriate.

The Board has also considered application of 38 C.F.R. §§ 
4.40 and 4.45 and DeLuca v. Brown, supra.  Even though the 
May 2006 examination contains reports that the veteran 
experiences pain, such findings do not provide for a higher 
disability rating in this case.  The DeLuca factors go to 
additional loss of function caused by limitation of motion 
due to pain.  In the May 2006 examination report, the 
examiner indicated that upon repetitive forward flexion, 
extension, bilateral flexion, and bilateral rotation which 
tested for increased pain, weakness, fatigability, 
incoordination, and lack of range of motion, the veteran 
exhibited the same range of motion and no increase in pain.  
In short, there is no additional loss of function caused by 
limitation of motion due to pain.  Therefore, application of 
38 C.F.R. §§ 4.40, 4.45, and 4.59 do not allow for a 
disability rating higher than 20 percent.  See Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).

Because of the veteran's May 2006 VA examination results, 
which revealed radiation of pain to both lower extremities, 
the Board has considered whether his disability warrants a 
higher rating due to any objective neurological 
abnormalities.  38 C.F.R. § 4.124a provides for ratings of 
the sciatic nerve under Diagnostic Code 8520 as follows: 80 
percent for complete paralysis; 60 percent for severe 
incomplete paralysis, with muscle atrophy; 20 percent for 
moderate incomplete paralysis; and 10 percent for mild 
incomplete paralysis.

During the May 2006 examination, the examiner indicated that 
strength in the lower extremities was a +5 and equal 
bilaterally.  The veteran was able to ambulate on both his 
heels and toes without difficulty, but had increased pain 
with ambulation on his heels.  There were no gross sensory 
deficits and he had negative straight leg raise test 
bilaterally.  Given this evidence and given that there is no 
other evidence of record indicating muscle atrophy or 
paralysis, the Board finds that an additional rating under 
Diagnostic Code 8520 is not warranted.

Upon review of the extensive records from the Social Security 
Administration, the Board finds that these reports do not add 
any further evidence which is relevant to the applicable 
rating criteria or favorable to the veteran's claim.

In a statement by the veteran's representative from April 
2008, the veteran contends that his back impairment has 
prevented him "from performing basic work-related activities 
on a sustained basis."  This raises the issue of whether 
extraschedular consideration is warranted.  Thus, the Board 
will examine whether the veteran's disability on appeal 
warrants referral for extraschedular consideration.  

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2008).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that the Board is precluded 
by regulation from assigning an extraschedular rating under 
38 C.F.R.  § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  Further, the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  The Court stated that the RO or the Board must 
first determine whether the schedular rating criteria 
reasonably describe the veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating 
criteria do reasonably describe the veteran's disability 
level and symptomatology, the assigned schedular evaluation 
is adequate, referral for extraschedular consideration is not 
required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

The Board has considered an extraschedular evaluation under 
the provisions of 38 C.F.R. § 3.321(b)(1) and determined 
referral for extraschedular consideration is not warranted in 
this case.

Ratings have been assigned that contemplate the disability 
and symptomatology of each manifestation of the veteran's 
disability resulting from a lumbosacral strain.  There are no 
manifestations of the veteran's lumbosacral strain that have 
not been contemplated by the rating schedule and an adequate 
evaluation was assigned based on evidence showing the 
symptomatology and/or disability.  There is simply nothing to 
indicate that the condition is worse than the most recent VA 
examination indicates. 

Therefore, no referral for extraschedular consideration is 
required and no further analysis is in order.

Given the above, the veteran's current disability picture 
more nearly approximates the criteria required for a 20 
percent rating disability.  Hence the preponderance of the 
evidence is against assigning a rating higher than 20 percent 
disabling for the veteran's lumbosacral strain based on the 
criteria for diseases and injuries of the spine found in the 
General Rating Formula.

The Board does not find evidence that the rating assigned for 
the veteran's lumbosacral strain should be increased for any 
other separate period based on the facts found during the 
entire appeal period.  The evidence of record supports the 
conclusion that the veteran is not entitled to additional 
increased compensation during any time within the appeal 
period.  As such, the claim must be denied.  The evidence in 
this case is not so evenly balanced as to allow application 
of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2008).

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The Board is aware of the Court's clarification as to the 
requirements 38 U.S.C.A.  § 5103(a) notice for increased 
rating claims.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  In Vazquez-Flores, the Court stated that for an 
increased-compensation claim, section § 5103(a) requires, at 
a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The Court further stated that if the Diagnostic Code under 
which the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation- e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, 22 Vet. App. at 
43-44.

Here, the veteran is challenging the initial evaluation 
assigned for a lumbosacral strain.  There has been no 
"increased rating claim."  Rather, there has been only one 
claim as to the veteran's lumbosacral strain, the original 
claim in which the veteran sought to establish service 
connection and receive compensation for this disability.  See 
Fenderson v. West, 12 Vet. App. 119, 125 (1999) (explaining 
that a disagreement with an initial rating assigned for a 
disability following a claim for service connection is part 
of the original claim and technically not a claim for an 
increased rating).

VCAA notice is triggered by receipt of the claim, or 
application, for benefits.  38 U.S.C.A. § 5103(a).  In Wilson 
v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007), the U.S. Court 
of Appeals for the Federal Circuit (Federal Circuit) stated:

[S]ection 5103(a) requires only that the 
VA give a claimant notice at the outset 
of the claims process of the information 
and evidence necessary to substantiate 
the claim, before the initial RO decision 
and in sufficient time to enable the 
claimant to submit relevant evidence.  
This notice may be generic in the sense 
that it need not identify evidence 
specific to the individual claimant's 
case (though it necessarily must be 
tailored to the specific nature of the 
veteran's claim).

From this statement, it follows that the notice requirements 
triggered by VA's receipt of a claim to establish service 
connection, such as in the instant case, differs in content 
from notice in response to a claim seeking a higher 
evaluation for a disability for which service connection has 
already been established.  In Wilson, the Federal Circuit 
specifically rejected the argument that section 5103(a) 
notice requirements were altered by the filing of a notice of 
disagreement.  Id. at 1058-1059.

Because the claim that gave rise to this appeal was a claim 
to establish service connection, and not a claim for an 
increased rating, the notice requirements explained by the 
Court in Vazquez-Flores do not apply.

Here, the bulk of the VCAA duty to notify was satisfied prior 
to the initial RO adjudication.  This was accomplished by way 
of a letter sent to the veteran in May 2001 that fully 
addressed all three notice elements.  The letter was sent 
prior to the initial RO decision regarding the veteran's 
claim for service connection for a lumbosacral strain.  This 
letter informed the veteran of what evidence was required to 
substantiate the claim and of the veteran's and VA's 
respective duties for obtaining evidence.

The duty to notify, as to assignment of disability ratings 
and effective dates as addressed by Dingess, was not 
completely satisfied prior to the initial unfavorable 
decision on that claim by the RO.  Under such circumstances, 
VA's duty to notify may not be "satisfied by various post-
decisional communications from which a claimant might have 
been able to infer what evidence the VA found lacking in the 
claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the RO's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the RO); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
statement of the case or supplemental statement of the case, 
is sufficient to cure a timing defect).

In this case, the VCAA duty to notify with regard to 
assignment of disability ratings and effective dates was 
satisfied subsequent to the initial RO decision by way of a 
letter sent to the veteran in March 2006.  The letter 
informed the veteran of what evidence was required to 
substantiate the claim as far as an initial disability rating 
and effective date.  Although the notice letter was not sent 
before the initial RO decision in this matter, the Board 
finds that this error was not prejudicial to the veteran 
because the actions taken by VA after providing the notice 
have essentially cured the error in the timing of notice.  

Not only has the veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the RO also 
readjudicated the case by way of a supplemental statement of 
the case from December 2006.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal, as the timing error did not 
affect the essential fairness of the adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore, appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has received service treatment 
records, disability records from the Social Security 
Administration, private records from Bellevue Hospital, and 
treatment records from medical professionals "G.G." and 
"D.H."  An appropriate VA examination was afforded the 
veteran in May 2003 and May 2006.

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).




ORDER

The appeal is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


